Citation Nr: 0123487	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for total replacement of 
the left hip with history of degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and EAC, Observer


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
September 1950 to February 1971.  The veteran served five 
months in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied service connection 
for a left total hip replacement with a history of 
degenerative joint disease.  In June 2001, the veteran 
appeared, with his representative, and testified at a hearing 
before the undersigned Member of the Board in Washington, DC.

In June 1998, the RO denied the veteran's attempt to reopen 
the claims of entitlement to service connection for a back 
disorder, left shoulder bursitis, and diabetes mellitus.  On 
July 16, 1998, the RO mailed the notice of denial with 
appellate rights.  The veteran did not file a notice of 
disagreement as to this rating decision.  Generally, 
disagreement with a rating decision must be filed within one 
year after the notice of the decision; otherwise, the 
decision becomes final.  See 38 U.S.C.A. § 7105(b), (c) (West 
1991).  However, there have been significant changes in the 
law since the RO's mailing of the notice of denial.  

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  


Considering the fact that the June 1998 rating decision 
became final on July 16, 1999, the veteran and his 
representative are hereby advised that said claims may be 
readjudicated, upon the veteran's request, in accordance with 
VCAA § 7(a), (b), 114 Stat. 2096, 2098-99.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998) (quoting Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)).  As regards the veteran's 
claim of entitlement to service connection for diabetes 
mellitus, the Board observes that a new regulation, effective 
July 9, 2001, establishes presumptive service connection for 
Type 2 diabetes based on herbicide exposure in Vietnam 
veterans.  See Disease Associated With Exposure to Certain 
Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166-23,169 
(May 8, 2001).  See also Hearing transcript, at page 3.

In addition, testimony from the June 2001 hearing raised the 
claims of entitlement to service connection for a right 
shoulder injury and degenerative joint disease of the right 
hip.  See Brannon v. West, 12 Vet. App. 32, 34 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  These claims 
have not been developed by the RO.  Where a claim has not yet 
been addressed by the RO, it is not in appellate status, and 
the Board must refer, rather than remand, the claim.  See 
Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Hence, those 
matters are referred to the RO for appropriate action.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. The record contains no competent medical evidence 
demonstrating that the veteran sustained a chronic 
disorder of the left hip during his military service, or 
that arthritis was present in the left hip within his 
first post-service year, or that his degenerative joint 
disease of the left hip that resulted in a total left hip 
replacement, many years after service, was related to an 
incident of his military service.  


CONCLUSION OF LAW

The degenerative joint disease which required a total left 
hip replacement was not incurred in or aggravated by service, 
nor may arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Among other things, the Veterans Claims Assistance Act of 
2000 has modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See VCAA, Public Law 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 2001)); 
38 C.F.R. § 3.103(a) (2000).  Select provisions of the VCAA, 
as paraphrased below, impose the following obligations upon 
the Secretary: 

(1) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
(38 U.S.C.A. § 5103(a) (West Supp. 2001)).

(2) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  (38 U.S.C.A. § 5103(a) (West Supp. 2001)).

(3) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
(38 U.S.C.A. § 5103A(a) (West Supp. 2001)).

(4) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
(38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001)).

(5) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;

(b) briefly explain the efforts that the Secretary 
made to obtain those records; and

(c) describe any further action to be taken by the 
Secretary with respect to the claim.  (38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001)).

(6) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  (38 U.S.C.A. § 
5103A(b)(3) (West Supp. 2001)).

(7) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include obtaining the following 
records, if relevant to the claim: 

(a) the claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the 
claimant's active military, naval, or air service 
that are held or maintained by a governmental 
entity.  (38 U.S.C.A. § 5103A(c)(1) (West Supp. 
2001)); 

(b) records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.  (38 U.S.C.A. 
§ 5103A(c)(2) (West Supp. 2001)); 

(c) any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.  
(38 U.S.C.A. § 5103A(c)(3) (West Supp. 2001)).

(8) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a 
decision on a claim for this purpose if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) - 

(a) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 

(b) indicates that the disability or symptoms may 
be associated with the claimant's active 
military, naval, or air service; but 

(c) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
(38 U.S.C.A. § 5103A(d) (West Supp. 2001)).

(9) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate.  (38 U.S.C.A. § 
5103A(g) (West Supp. 2001)).

(10) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  (38 U.S.C.A. § 5107(a) (West Supp. 
2001)).

The Secretary of Veterans Affairs has recently issued final 
regulations to implement the statutory changes of the VCAA.  
66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments to 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) pertaining to reopening previously denied 
claims are not applicable in this case.  The amendments 
otherwise "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. at 45,629.  

The Board stresses that the RO secured treatment records 
(e.g., private and military) identified by the veteran, to 
the extent possible.  The veteran's service medical records 
were provided by the National Personnel Records Center (NPRC) 
in May 1979.  In May 1997, the RO sought clinical and 
outpatient treatment records from Womack Army Medical Center 
for the period from 1972 to 1988, as identified by the 
veteran in April 1997.  In May 1997, the Correspondence 
Section from Womack Army Medical Center responded that no 
records were located on the veteran.  In May 1997, the 
veteran responded that those treatment records had been sent 
to the NPRC.  Efforts by the RO and the NPRC from September 
to December 1997 to associate the outpatient treatment 
reports from Womack Army Hospital were unsuccessful.  In 
December 1997, the RO notified the veteran of the 
unsuccessful search.  The veteran was given the opportunity 
to submit copies of outpatient treatment records or any 
additional evidence.  An administrative decision dated in 
December 1997 reflects that 

In accordance with M21-1, Part III, Chapter 4, 
paragraph 4.29, a review of the claims folder 
[reveals] that all requests and telephonic contacts 
were sent to the appropriate location without 
success.  Further efforts to obtain the needed 
records would be futile.  Based on the facts shown 
it is determined that the records [outpatient 
treatment reports from Womack Army Hospital for 
period of 1972 to 1988] are not available.  

In January 1998, following a response from the NPRC 
indicating that no clinical records were found at Womack Army 
Hospital, a VA Form 21-3101 reported that all available 
clinicals were enclosed.  Those records reflect treatment in 
1989 for an unrelated non-service-connected condition.  

By virtue of the October 1998 VA development letter and the 
statement of the case dated in March 2000, the RO has 
provided the veteran and his representative notice of the 
information and/or medical evidence necessary to substantiate 
the claim of entitlement to service connection for total 
replacement of the left hip with history of degenerative 
joint disease, as well as the applicable laws and regulations 
governing the adjudication of the claim on appeal.  Of 
specific importance as to whether VA has met its duty to 
assist the veteran in the evidentiary development of his 
claim, under the law prior to and after the enactment of the 
VCAA, is the veteran's sworn testimony before the undersigned 
Member of the Board in June 2001, to the effect that there 
was no documentary or medical evidence outstanding that would 
help his claim that he himself or VA had not already 
obtained.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
Supp. 2001).

In that respect, the veteran submitted medical evidence at 
the hearing, with a written waiver of initial RO 
consideration.  A review of that evidence reveals service 
medical records that were previously considered by the RO, as 
well as new medical evidence from Womack Army Hospital, dated 
between 1974 to 1989 that is unrelated to the claim on 
appeal.  Having reviewed the entire claims file to include 
testimony from the June 2001 personal hearing, the Board 
concludes that no further evidentiary development of the 
record is warranted, to include an examination.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  Therefore, we may 
proceed to decide the matter on appeal without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Service Connection

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 
11 Vet. App. 169, 171 (1998).  The evidentiary considerations 
may be satisfied by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period thereafter; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 
C.F.R. § 3.303(b) (2000); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

For certain chronic diseases, such as arthritis, service 
connection may be granted on a presumptive basis when the 
disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2000); see also Summers v. Gober, 225 F.3d 
1293 (Fed. Cir. 2000).  However, if the manifestations of 
disability are clearly attributable to intercurrent causes, 
service connection is not warranted.  

The United States Court of Appeals for Veterans Claims has 
consistently held that "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. pp. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).  

The veteran claims to have sustained injury to his left 
buttock area and left shoulder in a motor vehicle accident 
involving a deuce-and-a-half (21/2-ton) truck late in his 
military service, while stationed in Germany.  His military 
occupational specialty was mess sergeant.  In June 2001, he 
testified at his hearing that the deuce-and-a-half truck in 
which he was riding skidded off the road but did not turn 
over.  He said he strained his hip.  He was given APC's, heat 
treatment, and wintergreen (liniment) to apply to his left 
shoulder and left buttock area.  The veteran contends that 
there is a nexus between this injury, his later developing 
degenerative joint disease of the left hip, and his November 
1996 total left hip replacement.  

In brief, the service medical records reflect that the 
veteran was evaluated on several occasions between January 
and May 1951 for complaints of back and right buttock pain, 
reported to have begun during basic training.  The April 1953 
Reports of Medical History and Medical Examination do not 
refer to arthritis, bone, joint, or other deformity.  The 
veteran was described as apparently healthy.  The regimental 
surgeon in August 1955 verified the veteran's serial profile 
for overseas duty.  The numerical profile was all 1's, 
indicating a high level of medical fitness.

Thereafter, the service medical records did not reflect 
arthritis, bone, joint, or other deformity.  Reports of 
Medical History dated between September 1964 and December 
1966 make no reference to arthritis, bone, joint, or other 
deformity.  The Reports of Medical Examinations reflect that 
the spine and lower extremities were clinically evaluated as 
normal.  The August 1967 Report of Medical History is not 
associated with the claims file, but the August 1967 Report 
of Medical Examination reflects that the lower extremities 
and spine were evaluated as normal.  The report also bears 
the veteran's signature below the following statement: "To 
the of [sic] best of my knowledge there have [sic] been a 
change in my physical status since my last medical 
examination."  The record does not contain any indication of 
what change in the veteran's condition had occurred; no 
clinical abnormality was noted.

The Reports of Medical History and Medical Examination dated 
in November 1970 make no reference to arthritis, bone, joint, 
or other deformity.  The lower extremities and spine were 
evaluated as normal.  In December 1970, the veteran was 
evaluated as physically qualified for separation.  He retired 
from service in February 1971.  

The veteran testified that he had mentioned his back 
complaints to the examining medical corpsman at separation.  
He was told that [appropriate entries] would be in his 
records.  He claims to have been evaluated in 1973 for back 
and buttock complaints.  He asserts that X-rays were taken at 
that time, and that he was given pain medication for multiple 
joint arthritis.  He said the physician did not mention 
arthritis of the hips.  

A review of treatment records from Womack Army Hospital, 
dated in 1974 and 1975, do not reflect complaints, 
evaluation, or treatment of degenerative joint disease of the 
left hip.  A private medical record from Dr. Fallon dated in 
November 1978 reflects that the veteran was injured when a 
car ran into his shop and moved the counter over onto him 
injuring his lower chest and upper abdomen.  He complained of 
low back pain.  There is no indication that the left hip or 
buttock was injured.  A November 1978 X-ray of the lumbar 
spine reflects that that the sacroiliac joints and the tops 
of the hips appeared normal.  On VA examination in April 
1979, the veteran did not complain of any left hip pain or 
arthritis.  Other treatment records from Womack Army 
Hospital, dated in 1980, reflect clinical evaluation of the 
cervical spine.  Private examinations by Dr. Fallon dated in 
July and October 1982 reflect that the veteran had 
generalized arthritis, and that prednisone was restarted in 
October.  

The veteran testified that he received treatment from Dr. 
Juberg from 1992 to 1996.  A November 1993 private medical 
record from Dr. Juberg reflects that the veteran was a 
transfer from Fort Bragg Army Hospital.  The treating 
diagnoses were diabetes, arthritis, and a history of stroke 
and hypertension.  Other treatment records from Dr. Juberg 
dated in 1995, 1996, and 1997 reflect, inter alia, back pain, 
left hip pain, and left hip arthritis.  The veteran also 
sought treatment from chiropractors for his back.  A March 
1996 consult from Dunn Chiropractic Center reflects, inter 
alia, a history of rheumatoid arthritis and clinical findings 
of almost non-existent motion and apparent partial ankylosis 
(fusion) of the left hip, making him a probable candidate for 
a left hip replacement.  

Thereafter, Dr. Juberg referred the veteran to Dr. Kouba of 
Cape Fear Orthopaedic Clinic, P.A., for a surgical consult on 
the left hip.  X-rays of the left hip taken by Dr. Kouba in 
August 1996 revealed severe osteoarthritis with a complete 
loss of joint space and a large cyst within the femoral head, 
left side.  The veteran did not report sustaining an injury 
to the left hip or that the pain at rest and activity was due 
to an inciting event.  In November 1996, the veteran 
underwent a total left hip replacement at Cumberland County 
Hospital System, Incorporated.  Medical records from Dr. 
Kouba dated from 1996 to 1998 reflect postoperative 
evaluations of the left total hip replacement.  

The Board acknowledges the veteran's testimony that he was 
involved in two motor vehicle accidents involving deuce-and-
a-half trucks.  He indicated that the first incident occurred 
in 1950-1951.  He was a passenger in the back.  The truck 
flipped over and he was thrown out.  He testified that he 
injured his right hip and buttock, for which he was treated.  
The second incident, as recorded above, did not result in 
trauma or a blow to the left hip, just a strain.  A 
comprehensive review of the claims folder does not reveal any 
documentary record that the veteran was involved in any motor 
vehicle accident at any time during his military service.  
However, for the purpose of analysis of this case, we have no 
reason to doubt the veteran's description of those events.  
The question is whether his described in-service incidents 
resulted in his currently claimed disability.

While the evidence of record provides competent medical 
evidence of a current disability, that evidence fails to 
associate the post-service degenerative joint disease of the 
left hip and the resulting total left hip replacement with 
the veteran's active military service.  Notwithstanding the 
veteran's credible testimony, it is more significant that he 
has not provided medical evidence that he sustained chronic 
disability due to an injury in service or that he received 
treatment for left hip complaints until almost 25 years after 
separating from service.  See, e.g., McManaway v. West, 13 
Vet. App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001), in which the 
Court held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition. . . ."; see also Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999), in which the 
Court held that a diagnosis of pain cannot, without 
connection to an underlying condition and a medical nexus to 
service, warrant service connection.

Since the determinative issue in this case is whether the 
degenerative joint disease was a residual of an injury 
sustained in service that ultimately resulted in a total left 
hip replacement, the veteran, as a lay person, is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Therefore, in the absence of medical evidence of 
a chronic left hip disorder in service or for many years 
after the veteran's retirement, and with no medical opinion 
relating the degenerative joint disease of the left hip with 
total left hip replacement to his military service, the Board 
concludes that the degenerative joint disease of the left hip 
first noted in 1996 was not incurred in or aggravated by 
military service.  See Pond v. West, supra.


As the preponderance of the evidence is against the claim for 
service connection for a total left hip replacement with 
history of degenerative joint disease, the claim is denied.  
See 38 U.S.C.A. § 5107(b) (West 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for total left hip replacement with 
history of degenerative joint disease is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



